DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-30
The claims contain conflicting versions of the engine.  Certain claims (e.g., claims 1 and 30) refer to a “Sterling engine”, whereas other claims (e.g., claims 23-25) refer to a “Stirling engine”.  Use of “Stirling engine” appears to be the accepted engine phrase.
Claim 1
It is unclear what constitutes the “reactor”.  For example, it is unclear whether the reactor is a nuclear reactor, chemical reactor, biological reactor, or some other type of reactor.  It appears that the specification only supports a nuclear reactor.  Thus, it is suggested that claim 1 recite “A nuclear reactor cooling and power generation system”.
Claim 8
It is unclear how fluid that is “supplied to the electric power production section” can also “bypass the electric power production section”.
Claims 12 and 19
It is unclear how there can be a “second discharge section” when no “first discharge section” was previously recited.  It appears the claims are incomplete. 
Claim 15
The phrase “efficiently transfer heat” is unclear.  It is unclear what constitutes an efficient heat transfer, especially with regards to an inefficient heat transfer.
Claim 24
It is unclear what constitutes a “high temperature”, especially with regards to a non-high temperature.
It is unclear what constitutes a “low temperature”, especially with regards to a non-low temperature.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11-12 and 18-19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon 
Claims 11 and 18
	These claims are outside the scope of claim 1.  Claim 1 is to a system.  Claims 11 and 18 are to an IRWST connected to the system.  In order for a component to be connected to the system that component must be distinct from (outside of) the system.  Thus, the external IRWST is outside the scope of the previously recited system.  Claims 11 and 18 do not further limit the subject matter of the system.
Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 22-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 101570080B1).
Kim (cited via IDS) was published 19 November 2015.  The below citations are to paragraphs in US20180233240, which is an equivalent English version of Kim.  

Nuclear power plants (and components thereof) inherently have/require a seismic category I, II or III and a safety class 1, 2 or 3.  Nuclear power plants inherently have/require a core catcher.  Nevertheless, Kim’s nuclear reactor core is housed in a containment vessel [0089] and a reactor/pressure vessel, both of which read on a core catcher.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thinguldstad (US 2013/0114776) in combination with either of Bergan (US 2015/0167648) or Kimura (US 2018/0033501) or Graham (US 2008/0110175).

Nuclear power plants inherently have/require a core catcher.  Nevertheless, Thinguldstad’s nuclear reactor core would be housed in a containment vessel and a reactor/pressure vessel, both of which read on a core catcher.
It is well known in the art to exchange a turbine with a Sterling engine.  For example, Bergan shows that a turbine (81) and a Sterling engine can be exchanged [0082].  Kimura shows that a turbine and a Sterling engine can be exchanged [0029].  Graham shows that a turbine and a Sterling engine can be exchanged, and that they can also be used together in combination [0057-0058].
Substitution of one form of electric power production for another form of electric power production is within the skill of the artisan.  Modification of Thinguldstad to have used a Sterling engine for electric power production, as suggested by either of Bergan, Kimura, or Graham, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thinguldstad in combination with either of Bergan or Kimura or Graham as applied to claim 1 above, and further in view of Sato (US 8,559,583).
.

Claims 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 101570080B1) as applied to claim 1 above, and further in view of du Pre (US 4,052,854) and Sato (US 8,559,583).
Claims 9-10
du Pre shows that it is well known in the art to employ a Sterling engine (10) with a heat source like a nuclear reactor vessel (11).  A heat exchange section (12, 14) surrounds at least a part of the reactor vessel.  The Sterling engine removes heat from the reactor vessel.  The skilled artisan would understand that a Sterling engine could be interfaced with any available heat source.  Thus, modification of Kim to have employed a heat exchange section that surrounds at least a part of the reactor vessel to provide additional heat transfer therefrom, as suggested by du Pre, would have been obvious to one of ordinary skill in the art.
Claims 11-12 and 17-19
Sato shows that it is well known in the art to use an IRWST to supply refueling water to cool a reactor vessel (e.g., col. 1, lines 45-52).  Modification of Kim to have employed an IRWST to supply water to cool the reactor vessel during an accident, as suggested by Sato, would have been obvious to one of ordinary skill in the art.

Claims 13-16
It is conventional in the art to coat a reactor vessel to prevent corrosion.  Modification of Kim to have employed conventional corrosion preventing coatings where needed would have been obvious to one of ordinary skill in the art.
Claims 20-21
du Pre shows that it is well known in the art to employ a Sterling engine (10) with an evaporator section (14, 15), which exchanges heat with the heat exchange section.  The evaporator section provides for efficient heat transfer.  Modification of Kim to have employed the Sterling engine (10) with an evaporator section to provide efficient heat transfer, as suggested by du Pre, would have been obvious to one of ordinary skill in the art.

Claims 1, 6-8, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sadao (JP 2016-156729) in combination with Jeong (KR 2009-0105540). 
Claims 1 and 30
Sadao (cited via IDS) discloses a nuclear reactor comprising: a reactor vessel (3); a heat exchanger (30) that receives heat from a core (1) through a first coolant line (21, 22); and a power generation facility (40) for converting thermal energy generated by the core into electric energy to supply electric power.  Coolant, which transfers heat generated by the core, is circulated through the power plant.  The reactor operates during a normal operation and during an accident to produce electric energy.  For example, see paragraphs [0036]-[0040], claims 1-2, and Figure 2.

Modification of Sadao to have employed a Sterling engine to have enhanced electric power production, as suggested by Jeong, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.
Claim 6
Limiting the Seismic Design Category of Sadao’s nuclear power system would have been obvious to one of ordinary skill in the art by merely employing the required nuclear power system design and safety regulation standard.
Claim 7
Limiting the Safety rating Category of Sadao’s nuclear power system would have been obvious to one of ordinary skill in the art by merely employing the required nuclear power system design and safety regulation standard.
Claim 8
The feature of a first discharge section is met by Sadao having a first coolant line (21, 22) connected to the heat exchanger (30) (e.g., [0038]).
Claim 22
The feature of a core catcher is met by Sadao being able to cool a melted core inside the reactor vessel (e.g., [0028-0029]).

Claims 2-5, 17-19 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sadao in combination with Jeong as applied to claim 1 above, and further in view of Kim (KR 101570080B1).
Claims 2-4
Kim shows that it is well known in the art to store electrical energy from a sterling engine (470) into an emergency battery (e.g., [0245-0248] and Figure 4).  Modification of Sadao to have used the sterling engine to charge an emergency battery, as suggested by Kim, would have been obvious to one of ordinary skill in the art. 
Claim 5
Kim shows that it is well known in the art that the emergency battery power can be used for operation of monitoring and management of a passive safety system during a nuclear accident (e.g., [0248]).  Modification of Sadao to have used the emergency battery to operate a passive safety system, as suggested by Kim, would have been obvious to one of ordinary skill in the art.
Claim 17
Kim shows that it is well known in the art to employ a first system fluid to transfer heat received from the core (18) to a second system fluid through a steam generator (17).  The first system of the nuclear power plant (100) receives heat directly from the core (18) to cool the core (18) (e.g., [0168-0170] and Figure 14).  Modification of Sadao to have conventionally used a steam generator to cool the core, as suggested by Kim, would have been obvious to one of ordinary skill in the art.


Claim 18
Kim shows that it is well known in the art to employ cooling water storage (1451) to cool a reactor vessel (e.g., [0410-0413] and Figure 4).  The cooling water storage tank (1451) reads on an in-containment refueling water storage tank.  Modification of Sadao to have employed a water storage tank to ensure reactor vessel cooling, as suggested by Kim, would have been obvious to one of ordinary skill in the art.
Claim 19
Sadao discloses a coolant line (21, 22) connected to the heat exchanger (30).  Modification of Sadao to have employed a discharge line from the water storage tank to enable controlled discharge the refueling water therefrom would have been obvious to one of ordinary skill in the art.
Claims 23-24
Jeong shows that it is well known in the art to have a sterling engine comprise a transmission mechanism (25), a cylinder (26) comprising a piston, and an electricity generation section (40) (e.g., [0042], [0047] and Figure 3). 
	Kim shows it is well known in the art to employ a sterling engine (170) to convert mechanical energy generated by a power generation section into electrical energy.
Modification of Sadao to have employed the combined sterling engine structure and function, as suggested by Jeong and Kim, would have been obvious to one of ordinary skill in the art.


Claim 25
Kim shows that it is well known in the art to employ a sterling engine (170) that includes a regenerative heat exchanger (1740).  The regenerating heat exchanger stores the heat of the working gas when the working gas flows from a high temperature portion (1711) to a low temperature portion (1712).  The regenerating heat exchanger transfers stored heat to the working gas when the gas returns from the low temperature portion (1712) to the high temperature portion (1711).  For example, see [0115-0119]. 
Modification of Sadao to have equipped the sterling engine with a regenerative heat exchanger to efficiently transfer heat, as suggested by Kim, would have been obvious to one of ordinary skill in the art.
Claims 26-27
Kim shows that it is well known in the art to employ a fan (113) with a power transmission portion of a sterling engine, and have a cooling fluid comprise air (e.g., [0129]).  Modification of Sadao to have employed the sterling engine with a fan to enhance cooling, as suggested by Kim, would have been obvious to the skilled artisan.
Claims 28-29
Kim shows that it is well known in the art to employ a condensate cooling water storage unit (714) for moving and storing cooling water by gravity or pump power into a heat exchanger (e.g., [0299-0300] and Figure 7).  Modification of Sadao to have recycled water for reuse, as suggested by Kim, would have been obvious to one of ordinary skill in the art.


Objection to the Abstract
The abstract of the disclosure is objected to because:
It exceeds 150 words.  
It includes unclear long rambling sentences.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentences be broken into several shorter clear sentences.
It improperly refers to purported merits or speculative applications of the invention (e.g., “may include”, “may be continuously operated”, and “may facilitate the application of a safety class or seismic design”).  
It includes indefinite wording.  For example, note “small scale facility”.
The abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).

Objection to the Title
The Title is objected to because it is too generic for the recited invention.  The following Title is suggested:  “Nuclear Reactor Cooling Arrangement Having A Stirling Engine”.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646